EVERETT, Senior Judge
(concurring in part and dissenting in part):
A
Although I agree with the majority opinion’s treatment of the last three issues, I cannot accept one of its premises for deciding admissibility of Lonetree’s statements. This premise is that a false promise of confidentiality requires exclusion of the resulting confession only if the promise was made by a “police agent”—someone engaged in law enforcement. Of course, on this premise any statements made by Lone-tree to Big John or Little John would be *415admissible regardless of any promises by them that they would not reveal what he told them.
I have some doubt that United States v. Churnovic, 22 MJ 401 (CMA 1986), and United States v. Washington, 9 USCMA 131, 25 CMR 393 (1958)—which are distinguished by the majority—really intended to rely on the law enforcement responsibilities of the persons who gave the assurances of confidentiality. Neither the noncommissioned officer who made the promise in Chumovic nor the company commander who did so in Washington would usually be viewed in military law as a “police agent.”
Especially irreconcilable with the majority opinion is United States v. Haynes, 9 USCMA 792, 27 CMR 60 (1958). There, as I understand the facts, the accused was an airman who was being considered for a position or assignment with the CIA. During the security-clearance process, Haynes was given assurances of confidentiality— apparently by CIA officials. A polygraph examination was part of the process; and Haynes was asked questions about homosexual contacts.
The examiner concluded that the answers indicated deception. Not only was Haynes rejected by the CIA, but the statements made during the polygraph examination were made known to the Air Force Office of Special Investigations (OSI). In turn, the OSI—by means of a “mail cover”— located witnesses from whom the OSI obtained information that led to charges against Haynes for sodomy, extortion, attempted sodomy, and conspiracy to commit extortion, in violation of Articles 80, 81, 125, and 127 of the Uniform Code, 10 USC §§ 880, 881, 925, and 927, respectively. At Haynes’ trial, testimony was received from some of the witnesses whom the OSI had located.
This Court held that this testimony was inadmissible because it was derived from illegally obtained evidence. In so holding, the Court declared:
Obviously, accused’s statements would be inadmissible in evidence because of the alleged promises of confidentiality. United States v. Washington, 9 USCMA 131, 25 CMR 393.
From this premise, the Court concluded that to admit the derivative testimony “would in effect be permitting the Government to do indirectly what it is forbidden by Article 31(a), Uniform Code of Military Justice, 10 USC § 831, to do directly.” 9 USCMA at 794, 27 CMR at 62.
In my view, Big John and Little John, who met with Lonetree in Vienna, are not “police agents” to any greater extent than was the CIA polygraph examiner who interviewed the accused in Haynes. Therefore, I must conclude that any statements made by Lonetree are inadmissible, if induced by their promise of confidentiality.
I realize that the issue in this case is admissibility of Lonetree’s statements, rather than a claim of immunity from prosecution. Nonetheless, I find quite relevant here my comments in Cooke v. Orser, 12 MJ 335, 353-58 (CMA 1982)(Everett, C.J., concurring). There I quoted from opinions which observed as follows:
The standards of the market place do not and should not govern the relationship between the government and a citizen ... If the government breaks its word, it breeds contempt for integrity and good faith. It destroys the confidence of citizens in the operation of their government and invites them to disregard their obligations.
Id. at 357. Also, I emphasized that it is in the national interest to enforce promises of confidentiality given by government representatives. “Otherwise, lips will remain sealed when it is vital to national security that they be unlocked.” Id. at 358.
The Government is very concerned to comply with promises of confidentiality given to its informants; and the Supreme Court has recognized the important governmental interest involved in this regard. See, e.g., McCray v. Illinois, 386 U.S. 300, 87 S.Ct. 1056, 18 L.Ed.2d 62 (1967). By the same token, I believe it is important to *416enforce the promises given here by Big John and Little John—without introducing minute distinctions between “police agents” and “non-police agents” which, in this context, will undercut reliance on the integrity of our Government and its representatives. In my view, Big John and Little John acted properly—indeed, wisely—in giving assurances that led to receipt of information about spies who compromised our national security. Now, in this prosecution, the Government cannot repudiate those assurances.
B
Of course, as to any later statements by Lonetree to the NIS, the analysis should be in terms of Oregon v. Elstad, 470 U.S. 298, 105 S.Ct. 1285, 84 L.Ed.2d 222 (1985). The inadmissibility of Lonetree’s statements to Big John and Little John does not make inadmissible whatever subsequent statement might have been made by Lonetree— even if that statement was obtained because of information transmitted to military authorities by Big John and Little John. Ultimately, the effects on the conviction of the erroneous reception in evidence of statements made by Lonetree must be evaluated pursuant to United States v. Remai, 19 MJ 229 (CMA 1985). However, in light of the majority’s disagreement with my conclusion that the earlier statements were inadmissible, I see no point in my going through such an exercise now.